Citation Nr: 1133374	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-30 106	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a right knee injury.  

2.  Entitlement to service connection for a low back disorder, claimed as due to residuals of a right knee injury. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran, who is the appellant, had active service from August 1971 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2001, the Veteran testified at a local RO hearing before the undersigned Veterans Law Judge sitting at Denver, Colorado.  A transcript of that proceeding is of record.  At the hearing, the record was held open for the Veteran to submit additional evidence.  That evidence was received together with a waiver of initial RO consideration of that evidence.  

The Board finds that new and material evidence has been submitted to reopen the claim for service connection for residuals of a right knee injury but will deferred adjudication of whether, upon de novo review, service connection should be granted for residuals of a right knee injury.  Also, because the low back disorder is claimed as secondary residuals of a right knee injury, adjudication of that issue is also deferred pending remand of that claim. 

Accordingly, the issues of whether upon de novo review service connection should be granted for residuals of a right knee injury, and service connection for a low back disorder, claimed as secondary to residuals of a right knee injury, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not appeal a December 1977 rating decision which denied service connection for residuals of a right knee injury because no chronic disabling right knee residuals were shown following an injury during service in a motorcycle accident; and that decision is final. 

2.  The additional evidence received since the December 1977 rating decision, together with evidence previously on file, shows that the Veteran underwent right knee surgery at a VA hospital in April 1976 and that the operative report revealed the existence of old injury residuals.  


CONCLUSIONS OF LAW

1.  The RO rating decision in December 1977 denying service connection for residuals of a right knee disability became final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2010).  

2.  The additional evidence presented since the December 1977 rating decision denying service connection for residuals of a right knee injury is new and material, and the claim of service connection for residuals of a right knee injury is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

New and Material Evidence Claim

As the application to reopen the claim of service connection for residuals of a right knee injury is resolved in the Veteran's favor, further discussion of VCAA compliance is not required.  Moreover, any failure of the RO to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) is nonprejudicial.  Further discussion of VCAA compliance is deferred pending remand of the claims for service connection for residuals of a right knee injury and for a low back disorder. 

Background

Evidence on file at the time of the December 1977 rating decision included the Veteran's service treatment records (STRs) which reflect that a possible fracture of his right knee was suspected following an injury in a motorcycle accident in December 1972.  On examination he had full range of motion range of motion of the right knee but had pain on rotation of the knee.  He had a small abrasion of that knee.  An X-ray was normal except for a cortical bone cyst of the proximal portion of the tibia.  He was not hospitalized but was given an Ace wrap and he was to rest.

The August 1973 examination for service separation was negative for pertinent disability.  In a December 1973 medical history questionnaire, in response to a query as to whether he now had or had ever had a trick or locked knee the Veteran checked a box, "Don't Know."  

Postservice records include VA treatment records of 1975 and 1976.  A September 1975 VA outpatient treatment (VAOPT) record shows that the Veteran had "trauma & synovial effusion" of the right knee.  A right knee X-ray was normal.  He was seen from March to May 1976 for his right knee complaints of pain and locking.  In April 1976 it was noted that he had had recurrent locking and catching of the right knee.  He was admitted for an arthrogram.  A May 1976 VAOPT record shows that he had had a right medial meniscectomy.  

The addition evidence received since the December 1977 rating decision includes the discharge summary and operative report of the Veteran's VA hospitalization in April 1976.  He had a history of problems with his right knee, including a motorcycle accident 3 1/2 years ago, with twisting of the knee at that time and multiple episodes of giving way since then.  The operative report reflects that there were residuals of an old, almost complete, tear of the right anterior cruciate ligament (ACL).  He underwent a right medial meniscectomy.  The discharge summary reflects diagnoses of early degenerative arthritic changes of the tibia and femoral articular cartilages, and a tear of the ACL.  

Records of Dr. B. C. reflect that in 2007 it was reported that that Veteran had arthritis in the right knee.  An X-ray revealed probable minimal chondrocalcinosis, and mild osteophyte formation.  

Records of Dr. S. S. in 2008 reflect that X-rays in May 2008 revealed mild to moderate degenerative disease of the medial compartment of the Veteran's right knee.  When seen for treatment it was noted that he had a history of gout but that the gout was unlikely to be the cause of his right knee pain.  He had Synvisc injections into the right knee.  

In a July 2008 statement from Dr. S. S. it was reported, on page one of that letter, that the Veteran had injured his right knee 35 years ago and had had an arthrotomy of the right knee at a VA hospital 35 years ago, with removal of cartilage at that time.  He had had progressive and significant right knee pain.  He was taking medication for gout in his right foot.  The results of an examination were reported and X-rays revealed the absence of cartilage space in the medial compartment of the right knee.  The diagnosis was degenerative arthritis of the right knee.  At the bottom of page one is a notation that the letter was "(Continued)."  However, no other pages of that letter are on file.  

At the April 2001 travel Board hearing the Veteran testified that after initial treatment in 1972 for his inservice right knee injury he was sent back to his ship.  His military occupational specialty was a hull technician which consisted of welding and plumbing, except when in combat during which he carry ammunition.  Page 4 of the transcript of that hearing.  The ammunition weighed somewhat more than 25 to 30 pounds.  During this period he had episodes of twisting and giving out of his right knee, as well as pain. Page 5.  For much of this time he applied a knee wrap.  He did not recall receiving an examination at discharge from service.  After military service he went back to school and worked as a bartender and during this time his knee started to dislocate.  Page 6.  This had occurred for more than a year until he sought VA treatment in 1976.  Page 7.  

Although an X-ray report of Dr. B. C. in 2007 indicates that the Veteran had had a motorcycle accident, this was a reference to the motorcycle accident during military service because the Veteran had no postservice motorcycle accident.  He had not immediately sought treatment for his right knee after military service because he was a student and had no health insurance and, being only 20 years old at the time he was unaware that he could receive VA treatment.  Page 8.  However, after military service he had had swelling and pain of that knee, for which he just took aspirin and other pain relievers.  He had limped ever since the inservice motorcycle accident.  Page 9.  

The Veteran testified that he began having back problems at about the same time that he started going to school after his military service, in the mid-seventies.  He began having back pain and sciatic pain down his leg.  When he was working for the city he had not known there was anything wrong with his back until he pulled a back muscle, and "city" sent him to Denver General Hospital for evaluation.  X-rays at that time had revealed a bulging disc in his back which was not related to the muscle which he had pulled in his back, and that he had had the bulging disc for some time.  He had once been told by a physician, which he believed was in the 1980s, that his bulging disc in the low back could have been caused by his knee problem.  Page 10.  The Veteran further testified that his limp had been getting worse, particularly about 7 or 8 years ago, because his pain became worse.  After the 1976 VA knee surgery he had not had any more episodes of dislocation of the right knee but he had still limped after the surgery.  In about 2005 the knee pain started getting worse.  After working for the "city" he began working for the "church" and a physician affiliated with his insurance company had told him that he would eventually needed a right knee replacement.  VA medical personnel had told him the same thing.  Page 11.  The Veteran's representative clarified that it was contended that the Veteran's abnormal gait, due to his residuals of the inservice right knee injury, was the cause of his current low back problems.  The Veteran testified that he had not yet received a specific diagnosis of his low back disability.  Page 12.  He knew, however, that a physician had told him that he had a bulging disc in his back.  This physician was a "City of Denver" physician at the Denver General Hospital.  Page 13.  He had been seen at the Denver General Hospital in about the mid-1980s, when he started working for the City of Denver and where he had been employed from about 1984 to 1988.  Page 14.  He was unsure if he could locate these old records (pertaining to his evaluations when employed by the City of Denver).  Page 15.  It was agreed to hold the record open for 30 days to allow the Veteran to attempt to obtain additional evidence.  The service representative pointed out that the records of the Veteran's VA hospitalization in 1976 showed that he had an old tear in his right knee.  Page 16.  The Veteran further testified that he had arthritis but only in his right knee and it was the right knee that he had injured during military service, and he believed that this was no coincidence.  Page 17.  

Reopening

The RO originally denied the claim of service connection for residuals of a right knee injury in December 1977 on the basis that an inservice right knee injury from a motorcycle accident was acute and transitory, resolving without chronic residual disability.  

The Veteran did not appeal the December 1977 rating decision.  By operation of law, the rating decision, denying the original claim of service connection became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

New and Material Evidence Claim

An unappealed rating decision is final based on the evidence then of record. 38 U.S.C.A. § 7105(c).  New and material evidence is required to reopen a previously denied claim. 38 U.S.C.A. § 5108.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine, articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. (1998).  The ultimate weight to be accorded evidence is a question of fact that must be determined based on all of the evidence on file but only after a claim is reopened.  Justus, 3 Vet. App. at 513. 

As to applications to reopen a previously denied claim received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  However, the question of whether there is a reasonable possibility of substantiating the claim (in the final sentence of § 3.156(a)) does not create a third element and separate determination in the reopening analysis but is a component of whether there is new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen and that cognizance should be taken "of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim" because the language of revised 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined (emphasis added) with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim"). 

The current application to reopen the claim of service connection for a left knee disability was received at the RO in June 2007. 

The doctrine of the favorable resolution of doubt is not applicable in the reopening analysis but applies only after new and material evidence has been submitted to reopen a claim and adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. App. 463, 467 (1994).  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).   

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

Analysis

The claim for service connection for residuals of a right knee injury was previously denied because it was found that the inservice right knee injury was acute and transitory, and resolved without residual disability. 

The additional evidence now includes the discharge summary of the Veteran's VA hospitalization in April 1976 which includes findings during the performance of a right medial meniscectomy that the Veteran had an old and almost complete tear of the right ACL.  This discharge summary also noted a history of his having had problems with his right knee since the inservice motorcycle accident.  

When this additional evidence is viewed together with the medical history questionnaire of December 1973 in which the Veteran reported that he did not know if he had or had had a trick or locked knee, this additional evidence and the Veteran's testimony are new and material because they related to the unestablished fact necessary to substantiate the claim, i.e., an injury with chronic residual disability stemming therefrom, the existence of current disability, as well as a nexus between the two.  See Dalton, 21 Vet. App. at 36.  Moreover, in accordance with the guidelines in Shade, 24 Vet. App. 110 (2010) if the claim were reopened, triggering the duty to assist and including conducting a VA nexus examination, the evidence raises a reasonable possibility of substantiating the claim.  

As the evidence is new and material, the claim for service connection for residuals of a right knee injury is reopened.  


ORDER

As new and material evidence has been presented, the claim of service connection for residuals of a right knee injury is reopened, and to this extent only the appeal is granted.   


REMAND

The Veteran's hearing testimony indicates that there may be outstanding postservice private clinical records which may be relevant to both of the claims addressed herein.  His testimony suggests the possibility that he may have received Workman compensation benefits while employed with the City of Denver.  

As to the claim for service connection for residuals of a right knee injury, under the duty to assist a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  Because new and material has been presented, a VA medical examination is in order.  Because the claim for service connection for residuals of a right knee injury is reopened, the Veteran should also be afforded a VA examination to determine whether any current low back disability, including any bulging disc to which he testified, is related to his claimed residuals of a right knee injury.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he clarify the name and current address of, and inclusive dates of treatment or evaluation of the Veteran by, the physician who (as the Veteran testified) told the Veteran that the Veteran's current low back disability might be due to the Veteran's current right knee disability.  The Veteran should be asked to execute and return the necessary authorization and release to obtain these records. 

Also obtain a release from the Veteran for the records of Dr. S. S.  All treatment records of that physician should be obtained, as well as page two of that physician's July 2008 statement.  

Then, all such records should be obtained and associated with the claim file.

The Veteran or his representative should, and hereby are, informed that they may contact this physician for the purpose of obtaining a medical statement embodying the purported opinion that the Veteran's current low back disability might be due to the Veteran's current right knee disability. 

2.  The Veteran should be contacted and requested to clarify (a) the inclusive dates of his employment with the City of Denver, and (b) whether or not he ever filed a claim for Worker's compensation benefits relative to any low back injury or disability.  

Because the Veteran has already testified that he was sent for evaluation or treatment of low back problems by the City of Denver, he should be requested to clarify the name(s) and current address(es) of, and inclusive dates of treatment or evaluation of the Veteran by, all such treating sources.  

The Veteran should be asked to execute and return the necessary authorization and release to obtain these records. 

If the Veteran indicates that he had filed for Worker's compensation benefits in the past, either for disability related to his right knee or related to his low back, take the appropriate steps to obtain these records, if possible.  

Then, all such records should be obtained and associated with the claim file.

3.  Afford the Veteran an examination to determine the nature, etiology, and time of onset of any and all disabilities that the Veteran may now have, if any, of the right knee and low back.  

The claims folder must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, particularly STRs and the records of the Veteran's VA hospitalization in April 1976 when he underwent a right medial meniscectomy, at which time an old right ACL tear was found, and offer comments and an opinion as to whether any disability of the right knee that the Veteran now has, if any, is at least as likely as not related to an inservice history of injury.  

The examiner should be asked whether it is as likely as not that there is any medical reason to accept or reject the proposition that the Veteran's document motorcycle accident in December 1972 could have lead to any current disability(ies) that the Veteran may now have of the right knee.  This should include an opinion as to whether it is as likely as not that the Veteran's right knee surgery in 1976 was due to the inservice right knee injury.  

Also, whether it is as likely as not that any current low back disability is due to either the Veteran's claimed residuals of an inservice right knee injury or, if the record suggests it, to any postservice work-related injury of his low back, or both. 

The examiner should be specifically asked what types of symptoms would have been caused by the type of injury during service, as shown by the record.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If no opinion can be rendered without resort to speculation please so state and provide the rationale therefor. 

4.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may result in the denial of the claim for service connection.  

5.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Then readjudicate the claims in light of the additional evidence obtained.  

If the benefits sought are not granted, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the case to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


